Baldwin, Judge.
This appeal is from the decision of the Trademark Trial and Appeal Board1 sustaining the examiner’s refusal to register appellant’s mark EJDGID for measuring tapes and folding rules. As it appears in appellant’s application,2 the mark is somewhat stylized:



Registration was refused'm view of the previously registered mark BIGITAPE for measuring tape.3 The issue is whether the mark sought to be registered so resembles the previously registered mark as to be likely, when applied to applicant’s goods, to cause confusion, to cause mistake, or to deceive.4
Appellant argues that the two marks as applied to the goods do not look or sound sufficiently alike to engender a likelihood of confusion. The board, considering the “obvious substantial similarity” between the marks, held that there would be likelihood of confusion.
The prior registration covers goods which are identical to appellant’s tape measures. These tapes clearly flow through the same channels of trade to the same consumers. Considering this factor, as well as the obvious similarities between the marks, we agree with the board that there is a likelihood of confusion. The decision of the board is therefore affirmed.

 Abstracted at 162 USPQ 638 (1969).


 Serial No. 260,621, filed December 7,1966.


 Registration No. 620,371, registered January 31,1950.


 15 USC 1052(d) (1970).